Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/28/2022 has been entered.


DETAILED ACTION
Claims 1, 4, 9 and 12-22 are pending in the Claim Set filed 8/13/2021.
Claims 2, 3, 5-8, 10, 11, 23 and 24 are cancelled.
Claims 12, 21 and 22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 1, 4, 9 and 13-20 are for examination.



Priority
Instant application 15306146, filed 10/24/2016 is a national stage entry of PCT/US2015/049371, International Filing Date: 09/10/2015; PCT/US2015/049371 Claims Priority from Provisional Application 62156833, filed 05/04/2015. PCT/US2015/049371 is a continuation in part of PCT/US2015/027503, filed 04/24/2015; PCT/US2015/027503 Claims Priority from Provisional Application 61984328, filed 04/25/2014.

The disclosure of the prior-filed provisional application 61/984,328 (filed 04/25/2014), to which the Instant Application claims priority benefit to, fails to provide adequate support or enablement in the manner provided by 35 U.S. C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 1, 4, 9 and 13-20 are directed a composition comprising aligned fibrils of a multilayered vitrified matrix gel comprising Type I collagen and at least about 40 percent by weight of a a-cyclodextrin. Provisional application 61/984,328 discloses a composition comprising a vitrified matrix gel having a first component and a second component, wherein the first component comprises collagen, and wherein the second component comprises cyclodextrin and further comprises at least one biologically active agent ([0004-0005], however, Instant Application 15306146 is directed to aligned fibrils of a multilayered vitrified matrix gel. As disclosed in the Specification aligned fibrils are distinguished from a more random orientation and can be assessed by methods such as transmission electron microscopy evaluation of a sample to detect an aligned orientation rather than a more random configuration ([0009]; See Fig. 10). Therefore, provisional application 61/984,328 fails to provide support for aligned fibrils of a multilayered vitrified matrix gel. However, prior-filed provisional application 62/156,833 (filed 05/04/2015) discloses a composition or membrane is provided that comprises aligned fibrils comprising collagen and cyclodextrin. The composition or membrane may comprise aligned fibrils of a vitrified matrix gel comprising collagen and cyclodextrin. Aligned fibrils are distinguished from a more random orientation and can be assessed by methods such as transmission electron microscopy evaluation of a sample to detect an aligned orientation rather than a more random configuration (provisional application 62/156,833: p.3, first and second paragraph; See Figs.9-10; Claims 1-19). Therefore, benefit of provisional application 62/156,833 filed 05/04/2015 is afforded to Instant Application; thus, the effective filing date of Instant Application is 05/04/2015. 


Withdrawn Rejections
The rejection of claims 1, 4, 9 and 13-20 under 35 U.S.C. 103 as being unpatentable over Guo et al (Modulation of keratocyte phenotype by collagen fibril nanoarchitecture in membranes for corneal repair, Biomaterials, September 13 2013 Vol. 34, (2013) 9365-9372 (cited in IDS) [Guo] in view of Sacharoff (US20040115271, cited in IDS) [Sacharoff], Donella et al (US20070212395) [Donella], Foster et al (USP 6258341, of record) [Foster], Loftsson et al (Cyclodextrins and their pharmaceutical applications, International Journal of Pharmaceutics 329, p.1, 2007, of record) [Loftsson] and Pinsky (US20090169615, of record) [Pinsky]is withdrawn in favor of the New Grounds of Rejection as set forth below.



New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (Modulation of keratocyte phenotype by collagen fibril nanoarchitecture in membranes for corneal repair, Biomaterials, September 13 2013 Vol. 34, (2013) 9365-9372 (cited in IDS) [Guo] in view of Elisseeff et al (Developing biomimetic collagen-based matrix using cyclodextrin for corneal repair, p.212, April 25-27, 2014; cited in IDS filed 1/02/2020) [Elisseeff], Donella et al (US20070212395, of record) [Donella], Sacharoff (US20040115271, cited in IDS) [Sacharoff], Andre et al (USP 6974679) [Andre], Loftsson et al (Cyclodextrins and their pharmaceutical applications, International Journal of Pharmaceutics 329, p.1, 2007, of record) [Loftsson] and Pinsky (US20090169615, of record) [Pinsky].
Regarding claims 1, 4, 9 and 13-20,
Guo teaches vitrified aligned fibrils comprising Type I collagen (Abstract; pages 9366, p.9367; p.9371; 5. Conclusion; Section 2.1: Materials and methods; Fig. 1 on p.9368 (shows multilayered alignment of vitrified type-I collagen); p.9367, top right column; See entire document). Guo teaches that the vitrified aligned fibrils comprising Type I collagen are rehydrated, wherein after rehydration, the vitrified aligned fibrils comprising Type I collagen still maintained its shape and swelled in PBS buffer to form a hydrated membrane with a thickness of approximately 50 µm, which may be further developed to provide cornea substitutes (i.e., replacements) and can be used for guide corneal repair by placing an acellular scaffold into a defect, and allowing migration of the patient’s cells into this nanostructure (p.9366, right column, top of page; 3. Results, 3.1, p.9367; Fig, 1A; 0.9371, p.9371, right column first paragraph; 5. Conclusion, right column), wherein lamellar structures were formed in these vitrified collagen membranes, during vitrification, collagen fibril density was dramatically increased, which led to a decrease of fibril-to-fibril distance and contributed to the enhanced transparency (p.9369; Discussion, right column).
Guo differs from the claims in that the document does teach at least about 40 percent by weight of a α-cyclodextrin (α-cd) wherein the cyclodextrin comprises a plurality of hydroxyl groups chemically substituted with a different functional group or moiety and wherein the different functional group or moiety is a hydrophilic group, wherein the composition further comprises β-CD and γ-CD, wherein the composition further comprises Type II, Type III and/or Type IV collagen.
However, Elisseeff, Donella, Sacharoff, Loftsson, Andre and Pinsky, as a whole, cure the deficiencies.
Elisseeff teaches all three cyclodextrins (CD), α-CD, β-CD and γ-CD, especially α-CD, exhibited strong interactions with type I collagen triple helices, leading to formation of transparent and mechanically strong CD-col membranes. Further, Elisseeff teaches that the addition of α-CD in collagen membrane led to enhanced thermal stability (p.212, right col.; Fig. 1, 213; See entire document). Also, Elisseeff teaches the CD-col membranes showed greatly enhanced transparency, wherein α-CD-col membrane exhibited an excellent transparency with a transmittance of as high as 96% at 550 nm (See Fig. 2, 213) and further demonstrated superior mechanical properties. Elisseeff teaches that when their thickness was comparable to that of human cornea (i.e. about 500 µm) and are strong enough for suture (Fig. 3, second page). Further, Elisseeff teaches that cyclodextrins (CDs) are a family of cyclic oligomers composed of a ring of six to eight glucose molecules. These ring molecules feature an inner hydrophobic core and an outer hydrophilic ring that can form complexes with small molecules or portions of large compounds (p.212, left column). Elisseeff teaches type I collagen-CD membranes were developed with optimized optical and mechanical properties for corneal regeneration. This is probably due to regulated collagen fibrillogenesis in the cyclodextrin-incorporated collagen membranes. These membranes hold a great potential to be used as therapeutic eye patch for corneal repair and treatments. (IV. Conclusion: p.213, right column. Thus, it would be obvious to those skilled in the art that the cyclodextrins comprise a surface coating on the collagen that provides enhance biological action. 
Donella teaches ophthamically therapeutic compositions comprising cyclodextrin, wherein the cyclodextrin is alpha-cyclodextrin (Abstract; See entire document). Particularly, Donella teaches alpha cyclodextrin is a solubilizing agent, wherein the cyclodextrin, for example, alpha-cyclodextrin, enhances the solubility and/or stability of therapeutic agents and/or reduces unwanted side effects of the therapeutic agents and/or to form inclusive complexes with the therapeutic agents. Donella teaches composition comprising cyclodextrin, such as, alpha-cyclodextrin, beta-cyclodextrin and/or gamma-cyclodextrin and derivatives thereof in an amount of up to about 60% (w/v), wherein cyclodextrin derivatives refer to any substituted or otherwise modified compound that has the characteristic chemical structure of a cyclodextrin sufficiently to function as a cyclodextrin [0059]. In addition, Donella teaches that the compositions further contain collagen ([0053]; [0076]; [0086]; claim 4).
Sacharoff teaches a composition for application to corneal tissue comprising alpha, beta and gamma cyclodextrins ([0013-0014]; [0022-0023]) and collagen [0022] to achieve uniform hydration of corneal tissue ([0013]; See entire document). Further, Sacharoff teaches the the composition is provided to the cornea surface, thus, making obvious that the composition is provided in a shape suitable for use as an artificial cornea. Sacharoff teaches that the composition comprises an antibacterial, which is a biologically active agent. Further, Sacharoff teaches that the composition comprises one or more drugs ([0040], for example, anti-inflammatory (claim 8). Sacharoff teaches that the compositions enhance the hydration of the cornea before surgery that improves outcomes from lasik and corneal surgery (Abstract; See entire document). 
Loftsson teaches water-soluble cyclodextrin derivatives obtained by substitution of any of its hydroxyl groups, for example, 2-hydroxypropyl cyclodextrin derivative (i.e., hydroxypropyl is a hydrophilic group) of both beta- and gamma-cyclodextrins provides a dramatic increase in their aqueous solubility of cyclodextrin (Section 2.3.2. Cyclodextrin derivatives, p.5, right column). It would be obvious to those skilled in the art before the effective filing date of the claimed invention that alpha, beta and gamma cyclodextrins structurally (inherent) comprise a plurality of hydroxyl groups that can be chemically substituted with a different functional group or moiety, e.g., 2-hydroxypropyl, in accordance with the teachings of Loftsson.
Pinsky teaches compositions and methods for administering collagen to a human subject have been developed. The collagen-containing lipid vesicles of the invention provide a delivery system for human collagen which eliminates problems associated with chemical and physical instability of the collagen as well as immune responses to non-human collagen (Abstract; See entire document). Pinsky teaches that hydroxypropyl-beta-cyclodextrins have the ability to alter the physical, chemical, and biological properties of an associated guest compound through formation of the inclusion complex. This complex enhances the solubility, stability, and bioavailability of the guest compound so that the material can be isolated and used in a controlled delivery system ([0117]; [0118]. Furthermore, Pinsky teaches that the composition comprises anti-inflammatory agents, for example, indomethacin [0158-0164]. Pinsky teaches collagen type I and collagen type III and a mixture of collagen type I and collagen type III, a collagen derivative or a combination thereof [0099].
Andre teaches that a mixture of collagen I and collagen III provide a collagen that is very strong from a mechanical point of view and very resistant to enzymatic digestion. Andre teaches a dried collagen mixture of collagen I and collagen III forms transparent films and can be provided in formulations for testing cornea deficiencies (col.1, lns.32-37; col.5, lns.25-27; col.6, lns.53-65; col.7, lns.10-24). Andre teaches collagen films prepared from a mixture of collagen I and III with polysaccharides and derivatives thereof (col.5, lns.53-59).
Accordingly, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed to provide a composition comprising aligned fibrils of a multilayered matrix gel comprising Type I and/or a mixture of Type I and Type III collage further comprising a cyclodextrins(CD), such as α-CD, β-CD and γ-CD, especially α-CD in at least about 40 wt% in view Guo, Elisseeff, Donella, Sacharoff, Loftsson, Andre and Pinsky, as a whole. Further, one skilled in the art would have been motivated to provide the aligned fibrils of a multilayered matrix gel having a thickness of about 50 µm for the development of cornea substitutes as taught by Guo. Furthermore, it would have been obvious to one of ordinary skill in the art to include a biologically active agent in the composition, e.g., indomethacin, while having a reasonable expectation of success in preventing and/or treating inflammation during a cornea replacement or to provide as a therapeutic eye patch for corneal repair and treatments in view of the teachings of Elisseeff and Pinsky, as a whole. Also, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed to provide vitrified aligned fibrils comprising Type I collagen and cylcodextrin that provide an optical transparency with a transmittance of as high as 96% at 550 nm, wherein the collagen is Type and/Type III in view of Elisseeff and Andre, as a whole.
Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Guo, Elisseeff, Donella, Sacharoff, Loftsson, Andre and Pinsky, as a whole.




Response to Arguments
Applicants argue in the reply filed 2/28/2022 that Guo is not prior art under 35 USC § 103 because the publication date of the Guo is September 13, 2013, and the effective filing date of the instant application is April 25, 2014 as claiming priority from Provisional application 61/984,328.

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE the disclosure of the prior-filed provisional application 61/984,328 (filed 04/25/2014) to which the Instant Application claims priority benefit to, fails to provide adequate support or enablement in the manner provided by 35 U.S. C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Instant application 15306146, filed 10/24/2016 is a national stage entry of PCT/US2015/049371, International Filing Date: 09/10/2015; PCT/US2015/049371 Claims Priority from Provisional Application 62156833, filed 05/04/2015. PCT/US2015/049371 is a continuation in part of PCT/US2015/027503, filed 04/24/2015; PCT/US2015/027503 Claims Priority from Provisional Application 61984328, filed 04/25/2014. As discussed in detail, Provisional application 61/984,328 discloses a composition comprising a vitrified matrix gel but fails to provide support for aligned fibrils of a multilayered vitrified matrix gel, as instantly claimed. However, prior-filed provisional application 62/156,833 (filed 05/04/2015) discloses a composition or membrane is provided that comprises aligned fibrils comprising collagen and cyclodextrin, so that the benefit of provisional application 62/156,833 filed 05/04/2015 is afforded to Instant Application. Therefore, the effective filing date of Instant Application is 05/04/2015. Hence, the publication date of the Guo is September 13, 2013 (9/13/2013), and the effective filing date of the Instant Application is May 4, 2015 (5/4/2015) claiming priority from Provisional Application 62/156,833. Accordingly, the publication of Guo is greater than one year, so that the teachings of Guo is proper prior art as described above in the 103 rejection.


Applicants argue in the reply filed 2/28/2022 that Sacharoff, Donella, Foster, Loftsson and Pinsky, overall, fail to disclose or suggest a composition comprises aligned fibrils of a multilayered vitrified matrix gel comprising: (1) Type I collagen; and (2) at least about 40 percent by weight of an alpha-cyclodextrin. Thus, without main prior art Guo, it would have been non-obvious for a person of ordinary skill in the art to provide a composition comprising aligned fibrils of a multilayered matrix gel comprising Type I and Type III collagen and cyclodextrins in view of the teachings of Sacharoff, Donella, Foster, Loftsson and Pinsky, as a whole.

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE in the New of Grounds of Rejection, as provided above, the teachings of Foster are not included. Moreover, the teachings of Guo are properly applied. As discussed, newly applied teachings of Elisseeff and Andre, as a whole, in view of Donella, Sacharoff, Loftsson and Pinsky cure the deficiencies of Guo, so that the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Guo, Elisseeff, Donella, Sacharoff, Loftsson, Andre and Pinsky, as a whole. Moreover, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed in accordance with the known teachings of Guo, Elisseeff, Donella, Sacharoff, Loftsson, Andre and Pinsky with no change in their respective functions wherein the combination yielding nothing more than predictable results.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626